Title: To Alexander Hamilton from Tench Coxe, 30 July 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, July 30, 1794. “Having applied to Wm. Wyatt Esqr. postmasr. at Fredericksburg Virga. to procure a contract for supplies to be made at that place, for a recruiting party of the artillerists &ca. I have to request that an adequate remittance of money may be made for the purpose. He will of course also make provision for the quarter masr. and Hospital supplies.”
